UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4595


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PETER MICHAEL VANDERWERFF,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00311-NCT-1)


Submitted:   December 20, 2011             Decided:   December 23, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Anand P.
Ramaswamy, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Peter Michael Vanderwerff appeals the reasonableness

of his 120-month sentence imposed after a plea of guilty to one

count of possessing materials containing visual images of child

pornography in violation of 18 U.S.C.A. § 2252A(a)(5)(B), (b)(2)

(West Supp. 2011).         We affirm.

             We   review       a       sentence        under     a   deferential       abuse   of

discretion standard.               Gall v. United States, 552 U.S. 38, 51

(2007).     We first analyze the procedural reasonableness of the

sentence     by   ensuring             that   the       district         court   committed     no

significant procedural errors, such as failing to calculate or

improperly calculating the Guidelines range, failing to consider

the 18 U.S.C. § 3553(a) (2006) factors, or failing to adequately

explain the sentence.              United States v. Boulware, 604 F.3d 832,

837-38     (4th   Cir.     2010).             We       then    consider      the     substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                     Gall, 552 U.S. at 51.               In doing

so,   we   presume      that       a    sentence         within      a    properly-calculated

Guidelines range is reasonable.                          United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).                     That presumption may be rebutted

by a showing “that the sentence is unreasonable when measured

against    the    [18    U.S.C.]          § 3553        factors.”           United    States   v.

Montes-Pineda,       445    F.3d         375,      379        (4th   Cir.    2006)     (internal

quotation marks omitted).

                                                   2
               Contrary       to    Vanderwerff’s       assertions,         the    record

discloses that the district court properly set the Guidelines

range     at     120        months.         Thus,   we      find     no      procedural

unreasonableness in the district court’s sentence.                           Nor do we

detect     substantive        unreasonableness       in    Vanderwerff’s          within-

Guidelines sentence. ∗             The district court cogently explained its

rationale      for     imposing       the   statutory     maximum    sentence.         In

affirming, we respect the district court’s broad discretion in

weighing       the    18     U.S.C.     § 3553(a)    factors        and     imposing    a

defendant’s sentence.               See United States v. Jeffrey, 631 F.3d

669, 679 (4th Cir.), cert. denied, 132 S. Ct. 187 (2011).

               Accordingly, we affirm the district court’s judgment.

We   dispense        with    oral   argument     because    the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




      ∗
       We acknowledge Appellant’s heavy reliance on the Second
Circuit’s reasoning in United States v. Dorvee, 616 F.3d 174 (2d
Cir. 2010) (critiquing the child pornography guideline). We are
not persuaded that the approach taken in that case compels us to
disturb the district court’s sentence here.



                                             3